DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application Serial No. 17/490,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0008186 to Kusz and U.S. Patent No. 5,711,609 to Simonsen.
Regarding claim 2, Kusz discloses a package comprising a first side coupled to a second side to form a space for storing material therebetween, the space having a re-sealable proximal end and a distal end.  However, Kusz does not disclose the first side comprising a plurality of layers, the plurality of layers selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film), KRAFT paper, VMPET (vacuum metallized polyester film), PE (polyethylene plastic), and PET (polyethylene terephthalate).  Simonsen teaches that it is known in the art of child resistant packages to use films composed of multiple layers, wherein an inner layer may be composed of a sealant material such as low density polyethylene or low density polyethylene blended with ethylene vinyl acetate and an outer layer may be composed of one or more barrier materials characterized by higher toughness, stiffness, and heat resistance as compared to the inner layer.  Examples of materials which may be incorporated in the outer layer include polypropylene, polyester, nylon, SURLYN©, and polyethylene terephthalates (PET).  See column 3, lines 63-67 through column 4, lines 1-10, which meets the recitation “the first side comprises a plurality of layers, the plurality of layers selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film), KRAFT paper, VMPET (vacuum metallized polyester film), PE (polyethylene plastic), and PET (polyethylene terephthalate)”.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of layers, wherein the plurality of layers are selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film), KRAFT paper, VMPET (vacuum metallized polyester film), PE (polyethylene plastic), and PET (polyethylene terephthalate) for the first side of the Kusz package, as in Simonsen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Kusz discloses the claimed invention, except for the re-sealable proximal end comprises a tear strip, wherein the zipper engagement distal of the tear strip, and the tear strip is configured to be torn off to expose the zipper engagement.  Simonsen teaches that it is known in art to provide a tear strip (20) distal from a zipper engagement (13, 14; Fig. 2), wherein the tear strip is configured to be torn off to expose the zipper engagement in an analogous package (column 3, lines 17-47).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to provide a tear strip distal  from the zipper engagement, wherein the tear strip is configured to be torn off to expose the zipper engagement in the Kusz package, as in Simonsen, in order to make any tampering apparent to a user.
Regarding claim 2, Kusz and Simonsen disclose the claimed invention, as discussed above.  Kusz especially discloses the presence of any label, printing, indicia, instructions, pictogram, or other visual aid dispensed with or on the package for the purpose of instructing how to open or close the package; or how or where to place one’s hands or fingers when opening or closing the package (paragraph [0015]).  However, Kusz does not disclose the instructions having the word "TEAR" next to a first image, the word "GRIP" next to a second image, and the word "SLIDE" next to a third image: and wherein the third image illustrates two hands sliding the first side relative to the second side.  It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. 
The Examiner asserts that the sides of the modified Kusz package comprising the presence of any label, printing, indicia, instructions, pictogram, or other visual aid dispensed with or on the package for the purpose of instructing how to open or close the package; or how or where to place one’s hands or fingers when opening or closing the package is the same structure claimed by applicant and the sole difference is in the content of the printed material.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the instructions having the word "TEAR" next to a first image, the word "GRIP" next to a second image, and the word "SLIDE" next to a third image: and wherein the third image illustrates two hands sliding the first side relative to the second side) and the substrate (e.g., at least the first side of the second side of the package), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter.
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the instructions on at least one of the first side or second side of the modified Kusz package with the word "TEAR" next to a first image, the word "GRIP" next to a second image, and the word "SLIDE" next to a third image: and wherein the third image illustrates two hands sliding the first side relative to the second side, in order to direct the manner in which the package is to be opened.
Regarding claim 3, Simonsen discloses the package film may be composed of two or more layers of material (column 3, lines 63-67 through column 4, lines 1-10), which encompasses the recitation “a layer plurality of layers comprises at least 3 layers.”  Therefore, using a plurality of layers, wherein the plurality of layers are selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film), KRAFT paper, VMPET (vacuum metallized polyester film), PE (polyethylene plastic), and PET (polyethylene terephthalate) for the first side of the Kusz package, as in Simonsen and discussed above, meets the recitation “a layer plurality of layers comprises at least 3 layers.”
Regarding claim 8, Kusz discloses the re-sealable proximal end comprises a child-resistant feature (ABSTRACT; Figs. 1-4; paragraphs [0006], [0008], [0009], [0012], and [0021]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0008186 to Kusz and U.S. Patent No. 5,711,609 to Simonsen as applied to claim 2 above, and further in view of Chinese Document No. 102991862 to Liu.
Regarding claim 4, Kusz and Simonsen disclose the claimed invention, as discussed above, except for a layer of coloring between two of the plurality of layers.  Liu teaches that it is known in the art to provide a layer of coloring (ink 12, 22, 32, and 42) between two of a plurality of layers (Figs. 3-12) in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a layer of coloring between two of the plurality of layers in the modified Kusz package, as in Liu, in order to print the package without affecting human health of harming the packaged products.
Regarding claim 5, Liu discloses the color ink is mixed with pigment and can be applied to various films, such as: OPP film, PET film, ONY film, CNY film, aluminum foil, vaporized aluminum layer, VM-PET film and other films and various printable papers (paragraph [0158]), which meets the recitation “coloring mixed with at least one of the plurality of layers.”  Therefore, providing a layer of coloring between two of the plurality of layers in the modified Kusz package, as in Liu and discussed above, meets the recitation “coloring mixed with at least one of the plurality of layers.”
Regarding claim 6, Kusz and Simonsen disclose the claimed invention, as discussed above, except for the plurality of layers comprises a layer of OPP (oriented polypropylene film) exterior of a layer of KRAFT paper, the layer of KRAFT paper further exterior of a layer of VMPET (vacuum metallized polyester film), the VMPET further exterior of a layer of PE (polyethylene plastic).  Liu teaches that it is known in the art to provide a plurality of layers comprising a layer (11) of OPP (oriented polypropylene film) exterior of a first intermediate layer (14; KRAFT; paragraph [0109]), the intermediate layer (14) further exterior of a second intermediate layer (18) of VMPET (vacuum metallized polyester film; paragraph [0111]), the VMPET further exterior of a layer of PE (polyethylene plastic).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a layer of OPP (oriented polypropylene film) exterior of a layer of KRAFT paper, the layer of KRAFT paper further exterior of a layer of VMPET (vacuum metallized polyester film), the VMPET further exterior of a layer of PE (polyethylene plastic) for the plurality of layers in the Kusz package, as in Liu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 7, Kusz and Simonsen disclose the claimed invention, as discussed above, except for the plurality of layers comprises a layer of PET (polyethylene terephthalate) exterior of a layer of VMPET (vacuum metallized polyester film), the layer of VMPET exterior of a layer of PE (polyethylene plastic).  Liu teaches that it is known in the art to provide a plurality of layers comprising a layer (11) of PET (polyethylene terephthalate; paragraph [0109]) exterior of a layer (14) of VMPET (vacuum metallized polyester film; paragraph [0111]), the layer of VMPET exterior of a layer (16) of PE (polyethylene plastic; paragraph [0113]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a layer of PET (polyethylene terephthalate) exterior of a layer of VMPET (vacuum metallized polyester film), the layer of VMPET exterior of a layer of PE (polyethylene plastic) for the plurality of layers in the Kusz package, as in Liu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claims 2-8 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734